Citation Nr: 1439724	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-42 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a mental health condition (claimed as anxiety and depression).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1977 to January 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In January 2014, the Board remanded the Veteran's claim for an addendum medical opinion and readjudication of the issues.  A review of the claims file reflects an addendum opinion was obtained in May 2014, and the issues were readjudicated in a June 2014 Supplemental Statement of the Case.  As a result, the Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal has been returned to the Board via the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran dos not have a current diagnosis of PTSD related to a verified stressor event. 

2.  The Veteran's mental health condition (claimed as anxiety and depression) is not related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for service connection for a mental health condition (claimed as anxiety and depression) have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by  February 2009 and June 2011 letters to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes VA treatment records, statements in support of the claim by the Veteran and his representative, a VA examination, and a VA addendum opinion.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiner considered the Veteran's reported and documented history in rendering conclusions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007.  Moreover, the Veteran has not challenged the examination's adequacy or thoroughness, or the competency of the examiner.  Accordingly, VA's duty to provide a VA examination is satisfied.  

The RO has determined that the Veteran's service treatment records and personnel records are unavailable for review any further attempts to obtain the records would be futile.  In cases where the Veteran's service records are unavailable, a heightened duty exists to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Similarly, the Board notes that the RO attempted to obtain records from the Social Security Administration (SSA).  However, in September 2011, SSA indicated that they could not locate information on the Veteran.  The RO informed the Veteran that his service treatment records, personnel records, and SSA records were unavailable in a September 2012 letter and requested that the Veteran submit any relevant evidence in his possession that supported his claims.  Thus, the Board concludes the VA's heightened duty to assist the Veteran is satisfied.

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).

Service Connection

The Veteran contends that he suffers from PTSD and other mental health conditions, to include anxiety and depression, as a result of an in-service stressor that occurred while serving aboard a Navy ship in 1980.  The Veteran reported that helicopters were sent on a rescue mission, and there was a crash in the desert.  The personnel did not return to the ship.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).
Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a)(2013).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.  

If it is determined, as here, that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010).

As noted above, the Veteran's service treatment and personnel records are not available for review.  However, the Veteran's post-service mental health treatment records have been thoroughly examined. 

The Veteran sought treatment for chemical dependency at the VA in the late 1990's and early 2000's.  Several diagnoses were rendered, to include depressive disorder, not otherwise specified, and PTSD.  In October 2000, "Dr. J.B." performed a PTSD evaluation.  The Veteran reported service in Guantanamo Bay, where several training exercises occurred.  He did not discuss the helicopter crash.  However, he described the death of his cousin and his role as a confidential informant in a drug dealing case.  Dr. J.B. diagnosed PTSD related to civilian trauma.  

October 2005 through February 2009 VA mental health treatment records include substance abuse treatment.  The Veteran briefly referenced the hostage incident in 1980 but did not assert any mental health symptoms related to the incident.

In September 2009, the Veteran underwent a VA examination to evaluate his mental health disorders.  The examiner provided a detailed  history of the Veteran's mental health disorders and stressors, including his account of the helicopter incident in 1990.  The Veteran's Axis I diagnoses included PTSD and major depression, recurrent, severe, with psychotic features.

The examiner concluded it was less likely than not that the Veteran's psychological conditions were primarily caused by his experiences in the military.  The examiner acknowledged the helicopter crash but indicated that the Veteran had equally, if not more, traumatic experiences related to civilian life.  These traumas included testifying in a drug case that prompted enrollment in the Witness Protection Program, being molested at age twelve, and witnessing his son being fatally struck by a train.  The examiner noted the Veteran's nightmares, sleep disturbance, hypervigilance, and easily startled nature were more closely related to these civilian events, rather than military trauma.  

An addendum opinion from May 2014 provided further clarification with regard to the etiology of the Veteran's psychological symptoms, to include PTSD, depression, and anxiety.  The examiner concluded that the Veteran's military stressor was minor when compared to the "severe civilian losses and traumas" he experienced.   He further explained that the helicopter incident did not have a significant impact on his PTSD, depression, substance abuse problems or antisocial personality. 

Therefore, a review of the evidence shows that the Veteran's claimed stressor has not been found adequate to support a diagnosis of PTSD nor has there been medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  Instead, when the Veteran's PTSD was initially diagnosed in 2000 at VA, it was found to be related to "civilian trauma."  More recently, the September 2009 and May 2014 VA examiner found that the Veteran's symptoms were more closely related to his civilian trauma.  Indeed, the examiner explained that there were many stressors in the Veteran's life that contributed to his mental health conditions.  However, the examiner carefully considered the alleged military and civilian trauma to conclude that the Veteran's current PTSD and mental health symptoms are less likely than not related to his claimed in-service stressor.  As such, the most probative evidence of record does not reflect that the Veteran's PTSD or other mental health condition is related to service.  The Board finds that a preponderance of the evidence is against the claim, and it must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a mental health condition (claimed as anxiety and depression) is denied.



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


